Citation Nr: 0911800	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  04-19 512	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to May 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.  The appeal was subsequently transferred to the RO 
in Detroit, Michigan.  

In July 2006, the Board remanded the appeal to afford the 
Veteran proper notice for the claim for PTSD based on 
personal assault.  Such notice was provided in August 2006.  
In August 2007, the Board remanded the appeal to obtain 
private treatment records from the C.A.P.  In December 2008, 
the Veteran informed VA that the C.A.P. no longer had her 
records.  The Board also notes that both remands requested a 
VA examination if the Veteran's alleged stressors were 
corroborated.  As the AMC/RO indicated that no stressors have 
been corroborated, a VA examination was not undertaken.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's July 2006 and August 
2007 remands with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The record does not include evidence corroborating the 
Veteran's claimed in-service stressors.



CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
letters sent to the Veteran in March 2003 and August 2006.  
The letters addressed all of the notice elements, to include 
notice specific to claims for PTSD based on personal assault.  
The August 2006 letter also provided notice that addresses 
the relevant rating criteria and effective date provisions.  
Although the August 2006 letter was provided after the 
additional adjudication of the Veteran's claim in July 2003, 
the claim was subsequently readjudicated in a December 2008 
supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  As will be discussed more 
thoroughly below, as the Veteran's alleged stressors have not 
been corroborated, a VA examination is not necessary because 
in this case, service connection for PTSD based on personal 
assault cannot be granted without corroborated stressors.  
38 C.F.R. §§ 3.159(c)(4)(i); 3.304(f).  VA has also assisted 
the Veteran and her representative throughout the course of 
this appeal by providing them with a SOC and SSOCs, which 
informed them of the laws and regulations relevant to her 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.





LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  The evidence necessary to establish the 
occurrence of a stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy" or was a POW as 
established by official records, including recognized 
military combat citations or other supportive evidence.  If 
the VA determines that the veteran engaged in combat with the 
enemy or was a POW and the alleged stressor is combat or POW 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA 
determines that the veteran did not engage in combat with the 
enemy or was a POW, or that the veteran engaged in combat 
with the enemy or was a POW, but the alleged stressor is not 
combat or POW related, the veteran's lay testimony by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  This was done in the August 2006 VCAA letter.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2008).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1R, Part IV, Subpart ii, Chapter 1, Section 
D, 17, which address PTSD claims based on personal assault, 
are substantive rules that are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  (The Board notes that the 
aforementioned are the current provisions related to PTSD 
claims based on personal assault).  

M21-1R, Part IV, Subpart ii, Chapter 1, Section D, 17 states 
that, in cases of sexual assault, development of alternate 
sources for information is critical.  There is provided an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  Id.  Also of particular 
pertinence are the provision of 38 C.F.R. § 3.304(f)(3) which 
state that behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor.  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "(v)isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  At 
the outset, the Board notes the evidence has not established, 
nor has the Veteran contended, that she engaged in combat 
with the enemy or was a POW during active service.  The 
Veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
the Veteran's service records list her military occupational 
specialty as military policeman.  Further, her service 
records did not show that she received any awards or 
decorations indicative of combat service, such a Bronze Star 
with V Device or Purple Heart.  As such, there must be 
credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran has listed the following PTSD stressors 
throughout the course of her appeal:  not remembering what 
happened after passing out at an AIT graduation party but 
later being told that several men had sex with her; being 
sexually assaulted by a sergeant she was on patrol with and 
who was transferred out of the company when she reported it; 
a man picking her up and putting her on a pool table and 
simulating sex; being accused of spreading a venereal disease 
to people; a date rape; as well as general harassment from 
the men in the military and being aware of the exchanging sex 
for privileges by other women and men of authority.  

VA treatment records reflected that in October 2000 and 
January 2002, the Veteran reported a sexual harassment and 
gang rape in the military as well as physical and sexual 
abuse by her husband and grandfather.  In her June 2003 PTSD 
questionnaire, the Veteran stated that she has had stomach 
problems, migraines, muscle aches, alcohol abuse, and that 
she has overeaten since the military.  She added that she had 
not told her family about the incidents in the military and 
has no contact with anyone from the military.  In her 
November 2003 notice of disagreement, the Veteran stated that 
she reported the personal assaults to a sergeant and a female 
solider but does not remember the names of the people 
involved in either the assaults or of the people she reported 
the incidents to.  

The Board notes that, other than the Veteran's statements 
regarding the occurrence of the aforementioned stressors, the 
claims folder does not contain any additional evidence 
corroborating the events' actual happening.  Although the 
Veteran stated that she told a sergeant about the personal 
assault, the service records are absent for complaints or 
reports of a personal assault.  Further, the service 
treatment records are absent for complaints, treatment, or 
diagnosis of a sexual assault or PTSD.  

The Board acknowledges the Veteran's contentions that her 
complaints of stomach problems, migraines, muscle aches, and 
overeating since service are signs of a sexual assault.  
However, although the Veteran did seek treatment for nausea 
and diarrhea throughout service, the service treatment 
records indicate that these symptoms were attributed to 
either menstrual changes, having her cervix cauterized prior 
to service, or a sensitive stomach.  Further, the Board notes 
that the aforementioned stomach related symptomatology was 
assessed during service as related to possible 
gastritis/gastroenteritis and the Veteran is service-
connected for GERD.  

Moreover, the Board notes that, although the Veteran did seek 
treatment during service for gynecological reasons, she was 
noted to have vaginal warts and she was treated for vaginitis 
prior to service on her June 1974 entrance report of medical 
history, which was prior to her reports of being assaulted 
following graduation from AIT.  Importantly, when the Veteran 
sought treatment for a vaginal discharge and an abnormal pap 
test in December 1974, the impression was that she had an 
abnormal pap test in June and it was hard to say what the 
problem was.  A test for gonorrhea was negative.  Thus, even 
though the Veteran sought treatment for gynecological reasons 
following her entrance into service contemporaneous with the 
alleged sexual assault at the AIT graduation ceremony, it 
appears from the accompanying treatment records that such 
treatment was related to problems that she was having prior 
to service.  Additionally, the service records do not contain 
complaints of migraines, muscle aches, or excessive alcohol 
abuse.  

Importantly, the service personal records indicate that the 
Veteran was noted to be overweight since entrance into 
service in June 1974.  In particular, following her knee 
surgery in May 1979, a June 1979 record reflected that she 
was unable to exercise following the surgery.  The Board also 
finds it significant that despite one punishment for 
marijuana in July 1975, she received 4s and 5s on her 
performance evaluations throughout service except for the 
areas of fitness in October 1979 and May 1980, which was 
after her knee surgery during which time she was unable to 
exercise.  Thus, there is no indication that her performance 
declined or that she was overeating following the alleged 
incidents.  As such, the Veteran's service personal and 
treatment records do not corroborate her alleged PTSD 
stressors.

In sum, VA is unable to corroborate the Veteran's claimed in-
service stressors, and her lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).  Thus, because the Veteran does not have a 
corroborated in-service stressor, the claim for service 
connection for PTSD must be denied.  Further, although the 
Veteran might sincerely believe that she suffers from PTSD 
and it is related to her service, she is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to verified 
stressors, service connection cannot be granted.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


